DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response to the Amendment after Ex Parte Quayle Action filed on February 4, 2021. The amendment has been entered.

Drawings
The drawings were received on September 09, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 15, and 23 – 24 are allowed.
The following is an examiner's statement of reasons for allowance: 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein in a phase-to-phase configuration, the surge protector further comprises a phase-to-phase terminal connection connected to the intermediate node, and wherein the first terminal connection (P1) is the first hot line, the second terminal connection (P2) is the first load line, the third terminal connection (P3) is a second hot line, the fourth terminal connection (P4) is a second load line, and the sixth terminal connection (P6) is the ground line.”
Claims 2 – 15 are allowable due to their dependence on the allowable claim 1.

With regard to claim 23, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein in a phase-to-phase configuration, the surge protector further comprises a phase- to-phase terminal connection connected to the intermediate node, and wherein the first terminal connection (P1) is the first hot line, the second terminal connection (P2) is the first load line, the third terminal connection (P3) is a second hot line, the fourth terminal connection (P4) is a second load line, and the sixth terminal connection (P6) is the ground line.”
Claim 24 is allowable due to their dependence on the allowable claim 23.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836